FILED
                           NOT FOR PUBLICATION
                                                                            OCT 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RUSSELL THAW; et al.,                            No.   16-15777

              Plaintiffs-Appellants,             D.C. No. 2:15-cv-01703-JWS

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                            Submitted October 2, 2017**
                               Pasadena, California

Before: KLEINFELD, GRABER, and CHRISTEN, Circuit Judges.

      District of Arizona Local Civil Rule 83.1(a) (“LRCiv 83.1(a)”) limits

membership in the bar of the district court to attorneys who are active members in

good standing of the Arizona State Bar. Thaw and others seek to practice before

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the court but are unwilling to pursue admission to the Arizona State Bar. They

sued the government in the district court, challenging the statutory and

constitutional validity of LRCiv 83.1(a). The district court granted the

government’s motion to dismiss, and Appellants timely appeal. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Appellants first argue that LRCiv 83.1(a) cannot be reconciled with

Frazier v. Heebe, 482 U.S. 641 (1987). The supervisory authority that the

Supreme Court exercised in Frazier is unavailable to the district court or to us.

Moreover, contrary to Appellants’ intimations otherwise, Frazier did not create a

heightened level of constitutional scrutiny for “federal discrimination” against

attorneys barred in another state.

      2. Appellants also urge that 28 U.S.C. §§ 2071 and 2072, read in tandem,

prohibit local rules that “abridge, enlarge or modify any substantive right.”

      Section 2071(a) requires local rules to “be consistent with Acts of Congress

and rules of practice and procedure prescribed under section 2072.” Section 2072,

in turn, states that “[t]he Supreme Court shall have the power to prescribe general

rules of practice and procedure . . . in the United States district courts” and that

“[s]uch rules shall not abridge, enlarge or modify any substantive right.”




                                            2
      “It is well established that when the statute’s language is plain, the sole

function of the courts . . . is to enforce it according to its terms.” Lamie v. U.S. Tr.,

540 U.S. 526, 534 (2004) (internal quotation marks omitted).

      Section 2072(a) confers on “[t]he Supreme Court . . . the power to prescribe

general rules of practice and procedure . . . for cases in [the lower federal courts].”

Section 2072(b) applies to “[s]uch rules,” that is, the rules the Supreme Court has

prescribed under § 2072(a). Similarly, the “rules of practice and procedure

prescribed under section 2072” referenced in § 2071(a) are, on any conventional

reading of the text, those rules the Supreme Court has prescribed pursuant to its

authority under § 2072(a).

      Since LRCiv 83.1(a) is not a general rule of practice and procedure that the

Supreme Court has prescribed under § 2072(a), § 2072(b) does not apply to it.

Moreover, although § 2071(a) requires a local rule to be “consistent with Acts of

Congress and the rules of practice and procedure prescribed under section 2072,”




                                            3
Appellants have not shown LRCiv 83.1(a) to be inimical to any of these

authorities.1

       3. Appellants also allege that LRCiv 83.1(a) unconstitutionally attenuates

their rights to free speech, to free association, and to petition the government. This

court rejected similar claims in National Ass’n for Advancement of

Multijurisdiction Practice v. Berch, 773 F.3d 1037, 1047 (9th Cir. 2014), and the

considerations that prevailed in Berch have equal force here.

       4. Appellants discern a constitutional deformity in LRCiv 83.1(a) arising

under the Supremacy Clause. As they see it, LRCiv 83.1(a) “assign[s] federal

jurisdiction over patent lawyers to the Arizona Supreme Court” despite Congress’s

express intent to occupy the field of patent and copyright practice and procedure.

Such delegation is, they claim, proscribed by the Supremacy Clause. Since it is the

federal tribunal that adopted the state’s licensing requirements, however, there is

no tension between the federal rule and state law. Hence, LRCiv 83.1(a) does not

offend the Supremacy Clause.




       1
              Appellants cite Supreme Court Rule 5, Federal Rules of Appellate
Practice 46, and 5 U.S.C. § 500(b). But those are rules governing admission to the
Bar of the Supreme Court, admission to the Bar of the Courts of Appeals, and the
representation of another person before an agency respectively. They are silent on
admission to the Bar of the District of Arizona.
                                           4
      5. Finally, Appellants assert that LRCiv 83.1(a) is incongruent with 28

U.S.C. § 1738, which provides that the “[authenticated] records and judicial

proceedings of any court of any . . . State, Territory or Possession [of the United

States] . . . shall have the same full faith and credit in every court within the United

States and its Territories and Possessions as they have by law or usage in the courts

of such State, Territory or Possession from which they are taken.”

      As we held in Giannini v. Real, 911 F.2d 354, 360 (9th Cir. 1990), the

predicate for a full faith and credit claim is an act, record, or judicial proceeding of

some state that establishes appellants’ entitlement to practice law in the forum

state. No such document has been adduced in the record.2

      AFFIRMED.




      2
             Appellants attempt to raise, on appeal, substantive claims arising
under the Privileges and Immunities Clause and the Equal Protection Clause.
Because they do not argue that the district court erred in treating these claims as
abandoned, this issue is waived. See United States v. Kama, 394 F.3d 1236, 1238
(9th Cir. 2005).
                                            5